Title: From Louisa Catherine Johnson Adams to George Washington Adams, 30 May 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 30th May 1824
				
				As Congress have has adjourned I have literally not a word to write as we have nothing stirring here whatever either to interest or amuse—We are preparing to brave the Summer heats which bid fair to be as great though not so lengthened as usual the weather until yesterday having been unusually cool—John Randolph has again sailed for England as mad as ever and perhaps more malignant than ever if that is a possible circumstance—His passion for that Country has become a mania over which the little reason he has left can no longer controul if this was the worst sin he had to answer I for one would be very lenient in my censure of him as both the Country and the people take them all in all are calculated to turn wiser and better heads than this half Savage possesses—The great question is still rolling on and no one can discern the end for in an elective Government all anticipations must be fallacious until the results are actually ascertained by the votes—The Mill goes badly and our prospects are by no means bright—The Treaty had nearly been lost by the intrigues of the C. party and thus an eminent and great decided benefit to the Nation had been nearly sacrificed to the personal feelings of party faction—This is corruption beyond the common limits of political management or maneouvre—My health is very much improved and I propose to leave the City for Bedford in the course of the Week Thursday being the day fixed for my Departure—Mr Crawford is said to be Dying Dieing but it is impossible to ascertain his real situation poor Man I pity him from my Soul. Mr Edwards is within a days journey and will probably be here tomorrow—Mr A. may perhaps visit Boston in the Month of August but I shall not be able to the two journeys—Remember me to all and believe as ever your / Affectionate Mother
				—
					L C A—
				
				
					I wish H Welsh would purchase me 7 yds of Bobbin net Lace of the American Manufacture about two inches wide if she can meet with it reasonably I should like to have two different patterns & three yards and a half in each—
				
			